Citation Nr: 0623358	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-43 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for a post-operative 
herniated nucleus pulposes, right at L5-S1, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Boss


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1960 to June 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. The veteran had a hearing before the Board 
in May 2006 and the transcript is of record.

The issue on appeal requires some clarification. The veteran 
initiated his claim for an increased rating for his low back 
condition in May 2003. A rating decision, denying the claim, 
was rendered in April 2004. Thereafter the veteran filed an 
April 2004 statement clearly requesting "that this statement 
be used as a formal notice of disagreement." It is clear 
that the veteran intended to appeal the April 2004 rating 
decision and not initiate a new claim. The RO, however, 
deemed the statement as a new claim requesting an increased 
rating for his low back condition and again issued a rating 
decision denying the claim in August 2004. The veteran 
subsequently perfected his appeal in statements dated 
September 2004 and December 2004. Based on the veteran's 
clear intent of his April 2004 correspondence, the Board 
concludes that this appeal stems from the veteran's claim 
initiated in May 2003. 

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  In this case, the veteran 
underwent a VA examination in July 2004, where the examiner 
noted that the veteran "was weepy alternating with angry" 
diagnosing the veteran with "depression, possibly secondary 
to the [low back] pain syndrome." The record appears to be 
raising a claim for service connection for depression, 
secondary to his service-connected low back condition, and 
this issue is REFERRED to the RO for appropriate action

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges that his back condition is worse than his 
current 10 percent rating reflects. Specifically, the veteran 
alleges that his low back condition consists of continuous 
pain, arthritis, and neurological manifestations including 
sciatica and radiculopathy. 

In support of his claim, the veteran supplied private 
treatment records from Dr. ZSM indicating diagnoses of 
spondylosis, acute lumbosacral strain, severe degenerative 
joint disease of the lumbosacral spine, sciatica, and right 
lumbar radiculopathy. The treatment records also show the 
veteran's complaints of back pain that "radiates down both 
legs." Dr. ZSM, in an April 2004 statement, stated as 
follows:

I have been treating [the veteran] for a back condition 
off and on since 6-2-2003. He has [right] sciatica and 
[right] lumbar radiculopathy which began during his 
military service. He also has degenerative arthritis of 
(sic) lumbosacral spine.

The veteran underwent a July 2004 VA examination, where the 
examiner, in contrast, found "no signs of a radiculopathy or 
a neuropathy." Rather, the examiner opined as follows:

The sensory deficit described by the patient does not 
seem to follow any particular pattern of any particular 
nerve or nerve root so it is not localizable. Again, 
briefly, in summary, the patient's symptoms seem to be 
myofascial in origin with no signs of a radiculopathy or 
a neuropathy.

In light of the conflicting opinions and the two year passage 
of time since the last examination, the RO should schedule 
the veteran for a new VA examination to resolve the 
conflicting opinions and to afford the veteran with 
neurological as well as orthopedic examination. 

The RO rated the veteran's disability under Diagnostic Code 
5293 (intervertebral disc syndrome). During the pendency of 
this appeal, regulatory changes amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (2002), including the 
rating criteria for evaluating disabilities of the lumbar 
spine. Effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine 
revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  At that time, VA also revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome under 
Diagnostic Code 5293 (now reclassified as Diagnostic Code 
5243). Although the veteran was notified of the old 
Diagnostic Code 5292 in the May 2005 supplemental statement 
of the case (SSOC), his disability is actually rated under 
Diagnostic Code 5293 and therefore he should have been given 
notice of that prior regulation. Accordingly, the RO should 
give the veteran notice of all the new applicable regulations 
and the opportunity to submit evidence and argument. See 
Bernard v. Brown, 4 Vet. App. 384 (1993). Thereafter, the RO 
should readjudicate the claim specifically considering both 
the old and new criteria.

Finally, the RO should also take this opportunity to obtain 
VA medical records from Wade Park in Cleveland, Ohio, 
Brecksville, Ohio and Warren, Ohio from April 2005 to the 
present. VA records are considered part of the record on 
appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Requests for 
VA medical records should be made since the evidence may not 
be currently complete.


Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's medical records 
for back treatment from: 
*	the VA Medical Center in Wade Park-
Cleveland, Ohio from April 2005 to 
the present, 
*	the VA Outpatient Clinic in 
Brecksville, Ohio from April 2005 to 
the present, and
*	the VA Outpatient Clinic in Warren, 
Ohio from April 2005 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2. After the above is complete, schedule 
the veteran for an orthopedic and 
neurological examination for his low back 
condition, to include arthritis and his 
claimed sciatica and neuropathy, to 
ascertain any and all current disabilities 
he has in connection with his low back 
condition and the current level of severity 
of each condition. The examiner must 
conduct all necessary tests to ascertain 
the neurological and orthopedic 
manifestations, if any, of the veteran's 
low back condition. The veteran should be 
scheduled for his examination by a 
different examiner than the July 2004 
examiner in Brecksville, Ohio, if 
available. If no other examiner is 
available in Brecksville, Ohio, then the 
veteran should be afforded an examination 
in Wade Park-Cleveland, Ohio. The claims 
folder must be reviewed by the examiner and 
the examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions, especially 
those rendered by Dr. ZSM and the July 2004 
VA examiner. 

3. After the above is complete, 
readjudicate the veteran's claim. If the 
claim remains denied, provide the 
appellant a supplemental statement of the 
case (SSOC), which includes notice of the 
prior rating criteria under Diagnostic 
Code 5293. An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


